Citation Nr: 1205957	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for dizziness to include vertigo and otitis media, including as secondary to the service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at a February 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.  Additionally, evidence pertaining to the Veteran's claim of entitlement to service connection for dizziness to include vertigo and otitis media, to include as secondary to the service-connected bilateral hearing loss disability, has been associated with the Veteran's claims folder.  Consideration of this evidence by the agency of original jurisdiction has been waived.  See 38 C.F.R. § 20.1304(c) (2011).  

The Board notes that the Veteran has asserted that dizziness, vertigo, and otitis media are a result of his military service.  See, e.g., the February 2011 Board hearing transcript, page 2.  However, he also indicated in his April 2008 claim for VA benefits and in a June 2009 VA Form 9 that his dizziness was secondary to his service-connected bilateral hearing loss disability.  The claim has been adjudicated on direct and secondary bases.  See the RO's May 2009 statement of the case (SOC).

In March 2011, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in an August 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.




FINDINGS OF FACT

1.  The evidence demonstrates the Veteran's chronic otitis media clearly and unmistakably existed prior to service and which clearly and unmistakably did not increase beyond its natural progression during his military service.

2.  The evidence demonstrates that the Veteran has a chronic vestibular dysfunction as a result of bilateral cholesteatomas onset during active service.


CONCLUSIONS OF LAW

1.  A chronic otitis media disability was not aggravated by service or his service-connected bilateral hearing loss disability; therefore, service connection for dizziness to include vertigo and otitis media is not warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2011).

2.  A chronic vestibular dysfunction as a result of bilateral cholesteatomas was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for dizziness to include vertigo and otitis media to include as secondary to service-connected bilateral hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In March 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) or the AMC to contact the Veteran and request information concerning his medical treatment pertaining to his dizziness disability and to schedule the Veteran for a VA examination.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC sent a letter to the Veteran in April 2011 and requested that he identify treatment pertaining to his dizziness disability.  Additionally, the Veteran underwent a VA examination in April 2011, a report of which has been associated with his claims folder.  The Veteran's claim was subsequently readjudicated in an August 2011 SSOC.  

In light of the foregoing, the Board concludes that there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in April 2008, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in April 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the April 2011 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a videoconference hearing in February 2011.  Accordingly, the Board will proceed to a decision.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c). 

VA's General Counsel has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  It was noted that congenital or developmental defects cannot be service-connected because they are not diseases or injuries under the law; however, if a superimposed injury or disease occurred a resulting disability may be service-connected.  VAOPGCPREC 82-90 (Jul. 18, 1990). 

VA regulations provide that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The regulations provide that determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Signed statements of veterans relating to the origin or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b).

VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  The Court has also held that a claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the record demonstrates that the Veteran evidenced an ear disorder prior to his military service.  Specifically, the report of his service enlistment examination dated in April 1965 indicates that he was placed on a temporary profile listed as a "3" for hearing loss.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The service examiner noted that both of the Veteran's tympanic membranes were retracted.  Treatment records dated in December 1965, January 1966, October 1966, June 1967, and November 1967 noted the Veteran complained of an ear ache and headache and diagnoses of otitis media were provided.  The Veteran's February 1969 separation examination also noted recurrent bilateral otitis media since childhood and an inability to inflate middle ears at anytime throughout life.  

Private treatment records show the Veteran underwent a left tympanomastoidectomy with sialastic implant and cholesteatoma excision in November 1973.  Records show he underwent right tympano-mastoid reconstruction in June 1974.  

An April 2009 VA medical opinion noted it was documented in the Veteran's military record that he had ear disease upon examination described as adhesive otitis media that was causing a hearing loss.  It was noted that he reported a history of serious bouts of vertigo in service which improved dramatically after a radical mastoidectomy in 1973.  The examiner, an otolaryngologist, noted the Veteran had been discharged from service in 1969 and that it was reasonable to assume that extensive cholesteatoma disease in the ears in 1973 were present in service and went unrecognized.  It was noted that it would be unusual for the disease as described by the surgeon to have developed in four years.  The examiner noted that the primary cause for his inner ear disease, however, was an Eustachian tube dysfunction that was obviously present prior to his induction into service and probably since childhood.  This preexisting dysfunction set in motion the Veteran's development of significant middle ear disease and cholesteatoma.  It was further noted that it was very unlikely that whatever the Veteran did in service caused his condition to accelerate or had any bearing on its progression or development.  The examiner stated his vertigo was most definitely a result of damage to the inner ear from cholesteatoma.

In a January 2011 private medical opinion, T.P., M.D., reported the Veteran had been treated for bilateral cholesteatomas with chronic perforation, scarring, hearing loss, and persistent vertigo since 1970.  It was the physician's opinion that the Veteran's problems stemmed back to the cholesteatoma he developed in service.  

An April 2011 VA examination is shown to have included a review of the Veteran's claims folder and review of medical literature.  The examiner found that the Veteran's cholesteatoma at least as likely as not began during active service.  He subsequently stated, however, that there was clear and unmistakable evidence that the predisposition for the Veteran's current ear disorder existed prior to service.  The examiner's rationale for his conclusion was based on his finding that Eustachian tube dysfunction and/or cholesteatoma was less likely as not permanently aggravated or a result of any event and/or injury or disease that occurred prior to service and is at least as likely as not a result of a congenital or developmental defect including Eustachian tube dysfunction.  

The April 2011 VA examiner also concluded that the Veteran's disability manifested by dizziness, vertigo, and otitis media  "was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service..."  He further reported that "there is clear and unmistakable evidence that the predisposition for the Veteran's current ear disorder existed prior to service and was not aggravated by service beyond its natural progression."  Additionally, the examiner reported that it was "less likely as not, there was an increase in the non service-related disorder (cholesteatoma) manifested by dizziness and/or vertigo as a result of the service-connected hearing loss disability, and at least as likely as not, there was an increase in the natural progression of the non-service connected disorder."  

Finally, the examiner concluded that it was "less likely as not, otitis media was proximately due to or a result of the service-connected hearing loss disability, and, at least as likely as not, a result of the non service connected condition-Eustachian tube dysfunction..." and that it was "less likely as not, no increase in the non service-related disorder (otitis media) as a result of the service connected hearing loss disorder.  The natural progression of otitis media was not altered by the service connected hearing loss disorder."  It was also noted that "[t]he eighth cranial nerve has two functions, auditory and vestibular.  The two functions are independent.  Eustachian tube dysfunction results in improper drainage of the middle ear and predisposes the ear to infection.  Recurring infection predisposes the ear to Cholesteatoma."  He thereafter opined that the Veteran's military service did not expose him to any risk greater than that in the general population.

Based upon the evidence of record, the Board concludes that clear and unmistakable evidence shows that chronic otitis media pre-existed the Veteran's period of active military service and that clear and unmistakable evidence demonstrates this disorder did not increase beyond its natural progression during his military service.  The medical evidence is unequivocal that the Veteran had a Eustachian tube dysfunction that clearly preexisted service and that there was a clear history of recurrent ear infections prior to service.  The evidence also clearly indicates the Eustachian tube defect to be a congenital or developmental defect.  Accordingly, the Board finds the statutory presumption of soundness as to chronic otitis media is rebutted.  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his present otitis media disability.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for these disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no competent evidence indicating the Veteran's chronic otitis media was aggravated as a result of his service-connected hearing loss.  Therefore, entitlement to service connection for chronic otitis media must be denied.  

The Board finds, however, that the evidence demonstrates the Veteran has a chronic vestibular dysfunction as a result of bilateral cholesteatomas that were onset during active service.  Although the disease is shown to have been the direct result of the Veteran's preexisting Eustachian tube dysfunction, the cholesteatomas are shown to have been a disease superimposed upon that congenital or developmental defect for which service connection may be granted.  See VAOPGCPREC 82-90.  The medical evidence of record includes VA and private opinions relating the onset of cholesteatoma disease to active service and relating the Veteran's symptoms of vertigo to that disease.  Therefore, service connection for a chronic vestibular dysfunction as a result of bilateral cholesteatomas is warranted.


ORDER

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for a chronic vestibular dysfunction as a result of bilateral cholesteatomas is granted.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


